Citation Nr: 0710484	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-37 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine from L3-L4, and L5-S1, with 
herniated nucleus pulposus at the L4-L5 and L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from February 1960 to March 
1962.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that his current back disability is 
related to the problems he had with his back that are 
documented in his service medical records.  In March 2003 the 
veteran submitted signed authorization forms for private 
doctors who had treated him for back disability.  A review of 
the record reveals that the authorization forms were not sent 
out to the private physicians.  Accordingly, this case must 
be remanded so that these records may be requested.  
38 C.F.R. § 3.159(c)(1) (2006).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the appellant was not provided with notice of the type of 
evidence necessary to establish disability ratings and 
effective dates if service connection was granted.  As these 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that informs the veteran that 
disability ratings and effective dates will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both disability ratings and an effective dates.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective notice 
letter under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that provides an 
explanation as to the information or 
evidence needed to establish disability 
ratings and effective dates for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should request copies of all 
of the veteran's VA treatment records 
dated from March 2005 to present.

3.  The RO should fill out the names and 
addresses on separate VA Form 21-4142's 
for each of the medical providers listed 
on the authorization forms submitted by 
the veteran in March 2003.  This should 
include a form for Mohammad Bari, a form 
for Lucinda Ripoll, a form for Leonard 
Lefkovic, a form for The H.I.P. Center, 
and a form for A. Alt.  These filled out 
forms should be sent to the veteran for 
signature.  On return of the 
authorization forms, the RO should 
attempt to obtain the specified records.  
If the veteran does not return the signed 
forms, the RO should attempt to obtain 
the records of Mohammad Bari, Lucinda 
Ripoll, and A. Alt, using the forms that 
the veteran submitted in March 2003.  

4.  After the above actions have been 
accomplished, the RO should undertake any 
other indicated development and re-
adjudicate the veteran's claim.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, or if a 
timely notice of disagreement is received 
with respect to any other matter, the RO 
should issue a supplemental statement of 
the case for all issues in appellate 
status and inform the veteran of any 
issue with respect to which further 
action is required to perfect an appeal.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




